DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique et al. (US-20130215116-A1, hereinafter Siddique) in view of Chapiro et al. (US-20150348273-A1, hereinafter Chapiro) .

Regarding Claim 8, Siddique teaches a system, comprising (Siddique, Paragraph [0101], systems and methods described herein may be implemented in hardware or software, or a combination of both. ):
one or more processors (Siddique, Paragraph [0101], each comprising at least
one processor,) operably coupled to one or more memory devices (Siddique, Paragraph [0101], a data storage system (including volatile and non-volatile memory and/or storage elements);
(Siddique, Paragraph [0110], The memory store 32 is used to store executable programs and other information and may include storage The CPU 36 is used to execute instructions and commands
that are loaded from the memory store 32)
for combining first and second digital images respectively depicting first and second subject matter to facilitate virtual presentation (Siddique, Paragraph [0112], the modeling module 50 combines the generated three-dimensional profile <read on first subject matter> from the user's electronic image, with the user-specified features <read on second subject matter> and the user modifications to form a three-dimensional profile), the operations comprising:
processing the first image to identify portions or regions of the first subject matter and an estimated depth location of each portion or region (Siddique, Paragraph [0157], invoked at the advanced primitive extraction step 145. (For example methods based on depth from focus, structure from motion, structure from shading, specularity, silhouette)
generating a composite image that depicts the second subject matter overlayed, inserted or otherwise combined with the first subject matter (Siddique, Paragraph [0222], The makeup <read on second subject matter> may be applied to a transparent overlay on top the content <read on first subject matter> (user model's face) being displayed; Paragraph [0320], embodiment, significant components can be extracted from a sequence of images, and these significant portions can then be composited together within a single image or a sequence of images, similar to a collage or mosaic);
adding, removing, [[ enhancing ]] or modifying one or more of the portions or regions of the first subject matter in the composite image in order to generate a realistic appearance of the first subject matter combined with the second subject matter (Siddique, Paragraph [0123], Users can save or share with other users the various manifestations of their user model after manipulating/modifying it and the animation/video sequence containing the model in various file formats; [0125], The whole or part of a virtual environment may incorporate physics based animation effects to enhance realism of the environment, its contents and interaction with the user; [0156], Depending on the action factors, the method 110 segments the face into various anatomical regions (steps 143-146), projects these regions onto local manifolds (at steps 149 and 150) to generate local 3D surfaces); and
causing the composite image to be displayed as a virtual presentation (Siddique, Paragraph [0118], A map facility 748 is available which provides digital/animated representations of a virtual world containing virtual facilities in the hangout zone and/or fictional mappings of real facilities in virtual worlds).
Siddique does not explicitly disclose enhancing one or more of the portions or regions of the first subject matter in the composite image.
But Chapiro teaches enhancing or modifying one or more of the portions or regions of the first subject matter in the composite image (Chipiro, Paragraph [0044], the application 102 performs a local mapping step involving modifying disparity gradients in salient image regions and in order to increase depth perception. The disparity gradients may be modified based on a predefined set of constraints. In a particular embodiment, the set of constraints are solved via least-squares energy minimization in order to determine a locally enhanced disparity; Fig. 18 “Modify the depth information based on the depth mapping function”)
Chapiro and Siddique are analogous since both of them are dealing with combining image in the augmented environment. Siddique provided a way of compositing virtual image and real image in the augmented reality environment by tracking portion of the image based on the depth information of the images. Chapiro provided a way of enhancing and/or modifying the region in the image during the process of composing images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate enhancing depth of portion of images for adjust the image taught by Chapiro into modified invention of Siddique such that when combining the virtual image and real image in the augmented reality environment, system will be able to allow system to modifying the depth information of portion of images when composing the images in order to provide best viewing experience when user using the devices in the augmented reality environment.
	
Regarding Claim 9, the combination of Siddique and Chapiro teaches the invention in Claim 8.
The combination does not explicitly disclose but Chapiro teaches wherein processing the first image to determine an estimated depth location of the portions or (Chapiro, Paragraph [0057], saliency-based mapping techniques retain more depth volume for the salient regions of the scene thereby effectively creating an increased apparent depth within the same overall depth limits relative to linear mapping)
indicating a three-dimensional volume or distance or depth of each portion or region of the first subject matter (Chapiro, Paragraph [0024], because disparity is inversely proportional to depth, such that a smaller disparity value corresponds to a larger depth distance, the decision of whether to use disparity or depth may be tailored to suit the needs of a particular case [0031], objects far into the distance in a depicted scene may be blurred, even though such objects may actually be the most salient objects based on artistic intent; [0032], depth mapping function is then determined that retains an overall depth layout of the scene but that aims to maintain the volume of salient objects in order to avoid cardboarding).
Chapiro and Siddique are analogous since both of them are dealing with combining image in the augmented environment. Siddique provided a way of compositing virtual image and real image in the augmented reality environment by tracking portion of the image based on the depth information of the images. Chapiro provided a way of using depth distance to adjust the region of image when combining the images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate depth distance for adjust the image taught by Chapiro into modified invention of Siddique such that when combining the virtual image and real image in the augmented reality 

Regarding Claim 10, the combination of Siddique and Chapiro teaches the invention in Claim 8.
The combination further teaches wherein processing the first image to determine an estimated depth location of the portions or regions of interest of the first subject matter comprises creating a 3D estimation, [[ 3D volume, 3D mesh extraction, or ]] 3D surface coordinates of the first subject matter (Siddique, Paragraph [0156], Facial pose is defined as the 3D orientation of a person's face in 3D space. It can be parameterized; the measurement of a reference region as marked by the user, if available, or (ii) the size of a common object (eg. a highlighter) in the image at approximately the same depth as the person in the image; to generate local 3D surfaces, fuses these local 3D surfaces and post processes the resulting head surface, optimizes the model).

Regarding Claim 11, the combination of Siddique and Chapiro teaches the invention in Claim 8.
The combination further teaches further including identifying portions or regions of the second image and adding, removing, enhancing or modifying one or more of the portions or regions of the second subject matter in the composite image in order to generate a realistic appearance of the first subject matter combined with the second (Siddique, Paragraph [0123], Users can save or share with other users the various manifestations of their user model after manipulating/modifying it and the animation/video sequence containing the model in various file formats; [0125], The whole or part of a virtual environment may incorporate physics based animation effects to enhance realism of the environment, its contents and interaction with the user; [0156], Depending on the action factors, the method 110 segments the face into various anatomical regions, projects these regions onto local manifolds  to generate local 3D surfaces; [0112], the modeling module 50 combines the generated three-dimensional profile <read on first subject matter> from the user's electronic image, with the user-specified features <read on second subject matter>and the user modifications to form a three-dimensional profile)

Regarding Claim 12, the combination of Siddique and Chapiro teaches the invention in Claim 8.
The combination further teaches including processing the second subject matter to create a 3D estimation or 3D volume of the second subject matter (Siddique, Paragraph [0166], Using the geometry of the image capture (this is usually a perspective projection or can be approximated with an orthographic projection), rays are traced from pixels on the feature space <read on second subject matter> transformed images to voxels (3D pixels) of a volume (a 3D image).

Regarding Claim 13, the combination of Siddique and Chapiro teaches the invention in Claim 8.
The combination further teaches wherein the first image and the second image each comprise one or more of an image, a video, a stereoscopic image, a three-dimensional representation of the first or second subject matter, or other visual content (Siddique, Paragraph  [0114], the application collects real-time video, image and other data from the webcam; the application provides text, audio, visual and/or other type of information to guide the user through the optimal make-up application procedure given the specific parameters; the application uses the real-time video of the user available through the webcam or other forms of video/images captured by other forms of video/image capture devices; [0122], The virtual environments may be static image or dynamic backgrounds or three-dimensional or multi-dimensional environments, or any suitable combination of the above. [0104], These features  <read on second subject matter> are representative of `interactive shopping` where users are not just limited to examining different views of a product before purchasing it from an electronic catalogue but are able to examine 3D product simulations by putting them on their 3D virtual embodiments, interacting with products via their virtual model or directly, acquiring different perspectives of the product in 3D [0112], the three-dimensional image may first be created based on one or more two-dimensional images <read on first and second images> that are provided by the user (these include full body images and images of the head from one of more perspectives).

Regarding Claim 14, the combination of Siddique and Chapiro teaches the invention in Claim 8.
The combination further teaches wherein the composite image is caused to be displayed as a virtual presentation on a device selected from the group consisting of 
a smartphone, a tablet,  [[ a smart-watch, ]] [[ a magic mirror device ]], a laptop computer, [[ a desktop computer ]], a device having an imager or camera,  [[ a vehicular device or unit ]],  a gaming device,  a gaming console,  a wearable device,  [[ a Virtual Reality (VR) device or helmet or glasses or headgear, ]] [[ an Augmented Reality (AR) device or helmet or glasses or headgear, ]] [[ an Internet of Things (IoT) device or appliance, ]] an Internet-connected device or appliance, and  [[ a wireless-connected device or appliance ]]  (Siddique, Paragraph [0006], Today, we own a laptop, a tablet, a smartphone, and other devices. These devices could have [0349], touch events on devices 5002, accelerometer events on devices 5002 including smartphones, keyboard events and other events can trigger actions on all connected devices [0110], The display 34 allows the user to interact with the system 10 with a monitor-type/projection-type/multi-touch display/tablet device [0113], The modeling module 50 also allows the user to view items of apparel that have been displayed upon the user model that has been generated; [0331], other controls for switching between and controlling computing devices and entertainment devices such as a DVD player, a TV tuner, a cable TV box, a video player, a gaming device. [0106], The computing device 14 is any computer type device, and may include a personal computer, laptop computer, handheld computer, phone, wearable computer, server type computer and any other such computing devices. [0284], Calls by the VS can be made or received through VoIP (Voice-over-InternetProtocol) or the home phone line. The VS can also be connected to appliances, security monitoring units, cameras, GPS (Global Positioning Systems) units).
	
Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 8 but as a method and the combination of Siddique and Chapiro teaches all the limitations as of Claim 8. Therefore is rejected under the same rationale.

	Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of claim 8 and the combination of Siddique and Chapiro teaches all the limitations as of Claim 15. And Siddique discloses these features can be implemented on a computer readable storage medium (Siddique, Paragraph [0102], The inventive system may also be considered to be implemented as a computer-readable storage medium, configured with a computer program, where the storage medium so configured causes a computer to operate in a specific and predefined manner to perform the functions).

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150279113 A1	Method and system for representing a virtual object in a view of a real environment
US 20100201682 Al		Generating three-dimensional fade<;:ade models from images
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619